[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                               FILED
                       ________________________        U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 09-16392                   MARCH 9, 2011
                                                              JOHN LEY
                       ________________________                CLERK

         D. C. Docket Nos. 09-21903-CV-CMA, 06-15417 BKC-RA


In Re:    MYRON ORLINSKY

               Debtor.
__________________________________________________________________


PETER PATRAKA,
                                                           Plaintiff-Appellant,

                                  versus

MYRON ORLINSKY,
                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 9, 2011)


Before TJOFLAT, BARKETT and FAY, Circuit Judges.

PER CURIAM:
      Appellant sued appellee in state court and obtained a $6 million dollar

judgment which was appealed without a supersedeas bond. Apparently a business

arrangement had gone sour and, thus, this conflict arose between brothers-in-law.

While the matter was on appeal appellant attempted to execute the judgment with

no success. He then filed a petition for involuntary bankruptcy against appellee.

During the pendency of the bankruptcy case, the state court judgment was

reversed. The Bankruptcy Court, sua sponte, dismissed the bankruptcy

proceeding. Appellee then sought costs and attorneys’ fees which were granted

pursuant to Section 303(i)(1) of the U.S. Bankruptcy Code. This was done by way

of an oral ruling delivered after a hearing before the Bankruptcy Judge.

      On appeal to the United States District Court, appellant urged reversal on

multiple grounds. The District Court reviewed the matter in detail and entered a

very comprehensive order affirming the ruling by the Bankruptcy Court. After

reviewing the briefs and record and hearing the argument of counsel, we affirm the

ruling of the Bankruptcy Court for the reasons set forth in the ORDER of the

District Court dated December 8, 2009.

      AFFIRMED.




                                         2